Citation Nr: 0427653	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-21 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disk disease (DDD), status post laminectomy.  

2.  Entitlement to an initial rating in excess of 30 percent 
for coronary artery disease.  

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.  

4.  Entitlement to a rating in excess of 10 percent for left 
knee gout.  

5.  Entitlement to an initial (compensable) rating for right 
knee gout.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran retired from active duty in November 1993 with 
approximately 20 years of service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, a noncompensable 
rating in effect for DDD, status post laminectomy, was 
increased to 40 percent.  Service connection for coronary 
artery disease was granted and a 30 percent rating was 
assigned.  The 10 percent rating in effect for left knee gout 
was confirmed and continued as was the 10 percent rating in 
effect for hypertension.  Service connection was also 
established for right knee gout and a noncompensable rating 
was assigned.  

The issue of increased evaluation for degenerative disc 
disease of the lumbar spine is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's coronary artery disease is manifested by a 
workload of 12 METS, resulting in complaints of shortness of 
breath and fatigue; there was normal myocardial perfusion 
scan and normal resting systolic function.  

2.  Blood pressure readings in recent years include 130/76, 
128/72, and 135/78 in 2001 and 147/81 and 157/82 in 2003.  
The heart showed regular rate and rhythm in 2003.  There is 
no evidence that the veteran's diastolic pressure is 
predominantly 110 or more, that the systolic pressure is 
predominantly 200 or more, or that the veteran has definite 
symptoms related to the service-connected hypertension.  His 
hypertension is described as under control with medications.  

3.  The veteran's left knee gout is manifested by tenderness 
in the knee joint with range of motion from 0 to 120 degrees 
and diagnosis of degenerative joint disease and 
osteoarthritis.  Upon recent exam, there was no effusion, 
heat, or redness seen.  Nor was there the appearance of any 
instability of the ligaments of the joints.  

4.  The veteran's right knee disorder is manifested by 
tenderness in the knee joint with range of motion from 0 to 
120 degrees and diagnosis of degenerative joint disease and 
osteoarthritis.  Upon recent exam, there was no effusion, 
heat, or redness seen.  Nor was there the appearance of any 
instability of the ligaments of the joints.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for coronary artery disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.104, DC 7005 (2003).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, DC 7101 (2003).

3.  The criteria for a rating in excess of 10 percent for 
left knee gout have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5002, 5017 
(2003).

4.  The criteria for an initial rating of 10 percent, but no 
more, for right knee disorder was met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, DC 5003 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a statement of the case 
(SOC) in September 2002, as well as by a VCAA letter in March 
2003, and the discussions in the September 2003 and February 
2004 supplemental statements of the case (SSOCs).  By means 
of these documents, the veteran was told of the requirements 
to establish increased ratings and of the reasons for the 
denial of his claims.  The March 2003 letter advised him as 
to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In December 2001, this appeal ensued.  This was 
after the enactment of the VCAA in November 2000.  The 
veteran, however, was not provided VCAA notice until the 
September 2002 SOC.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The September 2002 SOC and the February 2004 SSOC clearly 
reflect that his claims were readjudicated based upon all the 
evidence of record with consideration of VCAA.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records (SMRs) and VA treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in January 2003.  
Reports of these examinations are in the claims file.  
Therefore, as to the issues numbered 2 and 3 on the title 
page, the Board concludes that no further assistance to the 
veteran is required.  

Increased ratings 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003). When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As the veteran expressed disagreement with the initial 
evaluations assigned, Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Fenderson contemplated "staged 
ratings" for discrete intervals based on changes in levels of 
symptomatology.  

Coronary Artery Disease and Hypertension

Service medical records reflect that hypertension was 
diagnosed at service separation examination in June 1993.  
Service connection for hypertension was granted upon rating 
decision in February 1995.  

Post service VA treatment records in 2000 and 2001 show that 
the veteran was treated in early 2001 for epigastric 
discomfort at rest and new T wave inversions in his anterior 
leads on electrocardiogram (ECG).  The first episode of chest 
discomfort had occurred 4 days earlier.  A stent was deployed 
but the veteran's chest discomfort continued.  When examined 
by VA in July 2001, it was noted that the veteran had been 
undergoing cardiac rehabilitation since the stent deployment.  
The veteran reported that he experienced dizziness and felt 
shaky when his blood pressure was elevated.  On examination, 
he had regular rhythm, his blood pressure readings were 
13/76, 128/72, and 135/78.  It was noted that the veteran was 
walking 2 to 3 miles per week and was not experiencing chest 
pain or shortness of breath.  Myocardial perfusion scan 
showed a tiny area of minimal reversible ischemia in the left 
anterior descending distribution with no evidence of 
myocardial infarction.  It was also noted that exercise 
treadmill testing in May 2001 had showed metabolic 
equivalents of task of 13, positive maximal exercise 
treadmill with electrocardiographic changes of cardiac 
ischemia.  The final diagnoses included coronary artery 
disease, status post stent placement and hypertension, 
difficult to control with recent improvement with felodipine.  

The RO granted service connection for coronary artery disease 
as secondary to service-connected hypertension in a December 
2001 rating decision.  

Subsequently dated VA treatment records include a January 
2002 treadmill test.  At that time, he completed 12 minutes 
and 0 seconds of exercise on a Bruce protocol, achieving 13 
METS of exercise.  His blood pressure was recorded as 150/84.  
In February 2002, his blood pressure was 140/81 and it was 
noted that his hypertension was controlled.  

At a January 2003 VA evaluation, it was noted that he was 
medication for hypertension.  His blood pressure 147/81.  His 
pulse and respirations were normal.  Examination of the heart 
revealed regular rate and rhythm with no murmur heard.  There 
was on carotid bruit, and there was a good dorsalis pedis 
pulse.  There was no hepatomegaly, but there was some pedal 
edema.  There were no rales heard in the lung fields.  There 
was no sign of congestive heart failure.  The diagnosis was 
hypertension under control with medications.  

At a January 2003 VA heart examination, it was noted that the 
veteran had experienced a severe bout of chest pain in 
February 2001 and that ischemia was noted.  An angioplasty 
was done and a stent was placed.  Subsequent to that he had 
had an episode of chest pain in the spring of 2001 with an 
episode of ischemia seen on myocardial perfusion test.  The 
ischemia was reported as reversible, and the veteran had had 
no gastroesophageal reflux disease in 2001 which might have 
been the cause of some of his chest pain.  It was noted that 
there had been a normal ECG in July 2002.  

The examiner stated that the veteran had had no valvular 
heart disease, endocarditis, pericarditis, pericardial 
adhesions, infectious disease, or recurrent myocardial 
infarctions.  He had had hypertension since 1985.  There had 
been no recent symptoms of dyspnea, dizziness, or syncope.  
There had been intermittent angina, and the veteran reported 
easy fatigability.  Examination of the heart revealed a 
regular rate and rhythm which was very slow at about 45.  He 
was on beta-blockers.  No carotid bruit was heard.  The 
dorsalis pulse was palpable.  The final diagnoses were CAD, 
hypertension, and status post angioplasty with stent 
placement.  

Exercise stress test in February 2003 showed that the veteran 
completed 11 minutes and 0 seconds of exercise on a Bruce 
protocol, achieving 12 METS of exercise.  

In October 2003, the veteran's blood pressure was recorded as 
157/82 and his hypertension continued to be well controlled 
with medication.  



Coronary artery disease

The provisions of DC 7005 incorporate objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop.  The Board further observes that METs are measured 
by means of a treadmill test.  However, it is recognized that 
a treadmill test may not be feasible in some instances owing 
to a medical contraindication, such as unstable angina with 
pain at rest, advanced atrioventricular block, or 
uncontrolled hypertension.  If a treadmill test is thought to 
be inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (2003).

A 10 percent evaluation is warranted for arteriosclerotic 
heart disease (coronary artery disease) with a documented 
history of coronary artery disease where a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or, 
continuous medication required.  A 30 percent evaluation is 
warranted for arteriosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
where a workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation is warranted where there is more than 
one episode of acute congestive heart failure in the past 
year; or where a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is warranted with chronic congestive 
heart failure; or where a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 
(2003).

Applying the criteria set forth above to the facts in this 
case, the Board concludes that the clinical picture 
associated with the veteran's coronary artery disease does 
not more nearly approximate the criteria for a rating in 
excess of 30 percent.  The recent stress tests reflect METs 
of 12 and 13 and there are no findings of there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Thus, medical evidence does not show that the 
veteran meets the criteria for an evaluation in excess of 30 
percent for coronary artery disease.    

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for coronary artery disease.  The evidence 
shows that the veteran's ischemic heart disease is manifested 
by a workload of 12 to 13, resulting in complaints of 
dyspnea, fatigue, chest pain, and dizziness.  These symptoms 
are specifically contemplated by the currently assigned 30 
percent rating.  38 C.F.R. § 4.104, DC 7005.  Accordingly, 
the claim is denied

Finally, "staged ratings" as contemplated by the CAVC in 
Fenderson v. West, supra, for discrete intervals based on 
changes in levels of symptomatology are not warranted.  The 
highest evaluation warranted at any time during the pendency 
of the appeal is the presently assigned disability rating.  
In the absence of clinical evidence demonstrating the 
criteria required for a higher disability rating, an 
increased evaluation is not warranted.

Hypertension

38 C.F.R. § 4.104, DC 7101 provides that hypertensive 
vascular disease is defined either as hypertension or as 
isolated systolic hypertension.  Hypertension is defined as 
diastolic blood pressure predominately 90 mm or greater, and 
isolated systolic hypertension is defined as systolic blood 
pressure predominately 160 mm or greater, with a diastolic 
blood pressure of less than 90 mm.  This code requires that 
hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, be evaluated as 
part of the condition causing hypertension rather than by a 
separate evaluation (as hypertension).

Under DC 7101, hypertension or isolated systolic hypertension 
must be confirmed by blood pressure readings taken two or 
more times on at least three different days and is rated 
according to a range of diastolic pressure levels.  The 
minimum compensable rating of 10 percent disabling is 
available where diastolic pressure is predominantly 100 or 
more, or where systolic pressure is predominately 160 or 
more, or where an individual with a history of diastolic 
pressure predominantly 100 or more requires continuous 
medication for control of hypertension.  A 20 percent 
disability rating is available under this DC where diastolic 
pressure is predominantly 110 or more, or where systolic 
pressure is predominantly 200 or more.  A 40 percent rating 
is available under this DC where diastolic pressure is 
predominantly 120 or more.  Finally, the maximum rating of 60 
percent disabling is available under this DC where diastolic 
pressure is predominantly 130 or more.  See 38 C.F.R. § 
4.104, DC 7101 (2003).

The record does not support the veteran's claim for a rating 
in excess of 10 percent for the service-connected 
hypertension, under the new criteria for evaluating 
cardiovascular disorders, as there is no evidence that the 
veteran's diastolic pressure is predominantly 110 or more, 
that the systolic pressure is predominantly 200 or more, or 
that the veteran has definite symptoms related to the service 
connected hypertension.

On the most recent examination and treatment records, the 
veteran's blood pressure readings have been within the 
numbers contemplated in the current evaluation assigned.  
Blood pressure readings in recent years include 130/76, 
128/72, and 135/78 in 2001 and 147/81 and 157/82 in 2003.  
The heart showed regular rate and rhythm in 2003.  As such, a 
higher evaluation than the currently assigned 10 percent is 
not warranted.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for hypertension.  Accordingly, the claim is 
denied



Left and Right Knee Gout

A review of the SMRs reflects that the veteran was treated 
for bilateral knee conditions during service.  Service 
connection was established in February 1995 for left knee 
gout and a 10 percent disability rating was established.  

Post service VA outpatient treatment records in 2000 and 2001 
are negative for knee complaints.  An orthopedic examination 
of the knees, however, was conducted in July 2001.  At that 
time, the veteran complained of knee pain every morning.  
This was relieved by taking a warm showed.  His knees felt 
stiff with prolonged sitting.  His knees swelled, felt hot, 
and looked red when his gout was active..  On physical exam, 
there was no swelling, negative erythema, negative drawer 
sign, stable to valgus and varus, full range of motion 
without discomfort, and there was negative tenderness to 
palpation.  There was some patellar grinding on range of 
motion.  The examiner diagnosed gout and status post right 
and left knee arthroscopy with degenerative joint disease.  

Service connection for right knee gout was established upon 
rating determination in December 2001, and a noncompensable 
rating was assigned.  The 10 percent rating in effect for the 
veteran's left knee gout was confirmed and continued.  

At the time of VA examination in January 2003, the veteran 
complained of continuous low grade pain in the knees with 
weakness, stiffness, intermittent swelling and heat, and 
redness.  There was easy fatigability and lack of endurance.  
He said that his knees gave way approximately once a week, 
but he was able to catch himself.  He was on medication for 
his complaints.  Examination showed that the veteran had pain 
when his knees were flexed to 120 degrees.  Prolonged 
inactivity or excessive use of his knees caused pain.  There 
was tenderness on the knee joints.  There was no redness, 
heat, or effusion noted.  There was guarding of movement when 
his knee was fully flexed, primarily because of pain.  There 
was no effusion or edema noted.  There was no abnormal 
movement of the knee joint except for limitation in flexion 
of the knee.  The veteran was able to walk with a normal 
gait.  He was able to walk on his heels and toes.  He did not 
appear to be in discomfort at the time that he did so.  He 
reported, however, that he had continuous pain.  The examiner 
noted that there was no ankylosis, difference in leg length, 
and no signs of inflammatory arthritis at the time of this 
exam.  There was some edema without heat or redness 
bilaterally in the ankle.  There was normal range of motion 
although the knee joints were tender.  There did not appear 
to be any instability in the ligaments of the joints.  The 
diagnosis was osteoarthritis of both knees with continuous 
pain with prolonged weight bearing and limited range of 
motion.  

The VA general medical examination report in October 2003 
shows a history of knee surgeries.  It was noted that there 
was no limitation of motion of the lower extremities.  The 
final diagnoses included gout.  

DC 5017 provides that gout is rated under the criteria for 
rheumatoid arthritis, DC 5002.  See 38 C.F.R. § 4.71a.  
Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, DC 5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, DC 5002.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, DC 5003, Notes (1 & 2).

According to 38 C.F.R. § 4.59 (2003), painful motion is an 
important factor of disability with any form of arthritis; 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Hicks v. 
Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  

Knee disabilities are evaluated pursuant to the criteria 
found in DCs 5256 through 5261 of the Schedule.  38 C.F.R. § 
4.71a.  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows slight recurrent 
subluxation or lateral instability (DC 5257); symptomatic 
removal of a semilunar cartilage (DC 5259), limitation of 
knee flexion to 45 degrees (DC 5260); or limitation of knee 
extension to 10 degrees (DC 5261).  A rating greater than 10 
percent is warranted where the evidence shows ankylosis of 
the knee (DC 5256); moderate recurrent subluxation or lateral 
instability (DC 5257); dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint (DC 5258); limitation of knee flexion to 30 degrees (DC 
5260); or limitation of knee extension to 15 degrees (DC 
5261).  38 C.F.R. § 4.71a.  The normal range of knee motion 
is from 140 degrees of flexion to 0 degrees of extension.  38 
C.F.R. § 4.71, Plate II.

The Board observes that the veteran's bilateral knee 
condition is appropriately separately service-connected.  A 
compensable rating of 10 percent is in effect for the left 
knee and a noncompensable rating is in effect for the right 
knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5017-5002.  

Applying the veteran's complaints and the clinical findings 
to the appropriate diagnostic criteria, the Board concludes 
that a rating in excess of 10 percent is not warranted for 
left knee gout.  This condition is apparently under good 
control with the use of medication.  Although the RO 
evaluated the veteran's left knee gout under the provisions 
of Diagnostic Code 5002 and 5017, the Board will consider all 
possible criteria.  The objective evidence of record shows no 
limitation of motion, but the veteran does continue to report 
continuous low grade knee pain and findings and diagnoses 
include gout, degenerative arthritis and osteoarthritis.  The 
Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 for 10 percent address the clinical 
findings of record.  However, the findings do not support an 
evaluation in excess of 10 percent under Diagnostic Code 
5003, which would require X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  However, a 
compensable level of limitation of flexion or extension under 
either Diagnostic Code 5260 or 5261 was not demonstrated as 
there was no limitation of extension of 10 degrees or more 
and limitation of flexion was not 45 degrees or less.  In 
reaching the conclusion, the Board has considered the actual 
range of motion and the functional equivalent of the range of 
motion due to the factors expressed in DeLuca and the 
regulations.  As the veteran's left knee disorder is 
currently evaluated as 10 percent under Diagnostic Code 5017-
5002, has a diagnosis of gout, and the clinical finding do 
not support a higher evaluation under Diagnostic Code 5003, 
the Board will not change the diagnostic code for the 
evaluation of the left knee.  

With respect to the right knee, however, applying the 
diagnostic criteria to the veteran's complaints and the 
clinical findings, the Board finds that the evidence supports 
a 10 percent evaluation for the right knee under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
clinical findings include diagnosis of degenerative arthritis 
and osteoarthritis of the right knee with pain and limitation 
of motion. 

Under Lichtenfels, the x-ray evidence of degenerative joint 
disease of the right knee along with the evidence showing 
painful restriction of motion provides a basis for a 10 
percent disability evaluation for degenerative joint disease 
of the right knee.  Here, flexion is limited to at most 120 
degrees with pain along with findings of pain, stiffness, and 
intermittent swelling.  However, a compensable level of 
limitation of flexion or extension under either Diagnostic 
Code 5260 or 5261 was not demonstrated as there was no 
limitation of extension of 10 degrees or more and limitation 
of flexion was not 45 degrees or less.  In reaching the 
conclusion, the Board has considered the actual range of 
motion and the functional equivalent of the range of motion 
due to the factors expressed in DeLuca and the regulations.  
The medical evidence does not show the existence of pain to 
the extent that it limits flexion or extension to the degrees 
warranted for an evaluation in excess of 10 percent.  Even 
when every range of motion reported is accepted as correct, 
the ranges of motion (actual or functional) do not support an 
evaluation in excess of 10 percent.  

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes; the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59; and the holdings in DeLuca v 
Brown, 6 Vet. App. 321 (1993), and Hicks v. Brown, 8 Vet. 
App. 417 (1995).

Extraschedular

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.  The Board does not find that the veteran's 
disability picture has been rendered unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or Under Secretary for review for consideration of 
extraschedular evaluations for the disabilities at issue for 
which an increased compensation benefits is sought on appeal.  
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
coronary artery disease is denied.  

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.  

Entitlement to a rating in excess of 10 percent for left knee 
gout is denied.  

Entitlement to an initial 10 percent rating for right knee 
disorder is granted subject to the laws and regulations 
governing the award of monetary benefits.  

REMAND

VA's duty to assist the includes obtaining recent medical 
records and thorough and contemporaneous examinations in 
order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  Additionally, 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

It is the opinion of the Board that a contemporaneous and 
thorough VA examination would be of assistance in clarifying 
the nature and severity of the veteran's service-connected 
right DDD, status post laminectomy in light of the revisions 
in the Diagnostic Codes would be instructive with regard to 
the appropriate disposition of the issues submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Accordingly, this case is REMANDED for further development:  
 
1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).    

2.  The AMC should arrange for a VA 
orthopedic examination in order to 
determine the nature and severity of the 
low back.  All indicated testing should 
be conducted.  The claims folder and a 
copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion.  He/she 
should also comment on the functional 
limitations, if any, caused by the 
veteran's low back in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243.  It is 
requested that the examiner provide 
explicit responses to the following 
question:  

Does it result in a pronounced disability 
with persistent symptoms compatible with 
sciatic neuropathy, with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc with little intermittent 
relief?  

Does it cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiners so indicate.  

Does the intervertebral disc syndrome 
result in incapacitating episodes having 
a total duration of at least 6 weeks 
during the past 12 months?  The examiner 
is advised that an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

Does the service-connected disability 
result in complete bony fixation 
(ankylosis) at an unfavorable angle with 
marked deformity and involvement of major 
joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type)?   

Does the service-connected disability 
result in complete bony fixation 
(ankylosis) at a favorable angle?

Does the service-connected disability 
result in unfavorable ankylosis of the 
lumbar spine with or without symptoms 
such as pain (whether or not it 
radiates), stiffness, or aching in the 
area of the spine affected by residuals 
of injury or disease?  

Does the service-connected disability 
result in favorable ankylosis of the 
entire thoracolumbar spine with or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease?  
Does the service-connected disability 
result in unfavorable ankylosis of the 
lumbar spine?  

Any medical findings and opinions 
expressed by the medical examiner should 
be accompanied by a complete rationale.  

4.  The issue on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case and the supplemental statements 
of the case to include the revised 
provisions of  
38 C.F.R. § 4.71a, Diagnostic Code 5235-
5243.  A reasonable period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for final appellate review, if otherwise 
in order.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



